Citation Nr: 0427916	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  97-23 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971, including service in Vietnam from June 1970 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran argues that he suffers from PTSD as a result of 
one or more stressors he encountered when on active duty in 
Vietnam.  He references his duties as a five-ton dump truck 
driver and wheel tractor operator with the 557th Combat 
Engineers, a company based in or near Phuoc Vinh.  Armed 
combat involvement is alleged in which his vehicle or 
equipment was the target of sniper fire and deadly mines, and 
his base camp was subject to enemy mortar attacks.  

The RO denied the veteran's claim on the combined basis that 
evidence of a verifiable stressor and a confirmed diagnosis 
of PTSD was lacking.  No action has been taken to date by VA 
to verify any claimed stressor, although it is evident that 
the veteran himself contacted the United States Armed  Forces 
Center for Research of Unit Records (USASCRUR) in an effort 
to obtain verifying data.  Notably, the June 1997 letter from 
the USASCRUR is incomplete (i.e. all of the pages from the 
letter are not of record).  Moreover, the 1970 unit history 
of the 557th Engineer Company, noted in the USASCRUR letter 
to be attached, is missing.  

That notwithstanding, the first page of the June 1997 letter 
indicates that the 29th General Support Group, based in Phuoc 
Vinh during 1970, was subject to mortar and rocket attacks on 
specified dates between July and October 1970.  The USASCRUR 
stated that more defined information would be required to 
document any enemy assault against a vehicle in a convoy.  On 
the basis of the foregoing, further efforts are necessary to 
assist the veteran in attempting to verify his claimed 
stressors.  

The record also reflects entry of PTSD diagnoses by a social 
worker at the Vet Center in White Plains, New York, (see, 
e.g., an August 1995 treatment record) and by a psychologist 
who evaluated the veteran during a period of incarceration.  
An impression of PTSD was also recorded following a physical 
examination on admission to a VA hospital in February 1992, 
although PTSD was not diagnosed at discharge.  

Finally, it is noted that the RO's attempts to have the 
veteran undergo a VA psychiatric examination were effectively 
thwarted at least in part as a result of his period of 
incarceration during the 1990s, although no recent attempt to 
examine him is indicated.  If a verified stressor is 
documented, further efforts to assist the veteran by 
scheduling a VA psychiatric examination will be necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim for service connection for PTSD.  
Included therein must be the provisions 
of 38 C.F.R. § 3.304(f) as they existed 
both prior to and on March 7, 1997.  See 
64 Fed. Reg. 32807 (1999).  Also, the 
veteran should be invited to submit lay 
statements from individuals with whom he 
served in Vietnam in an effort to verify 
his claimed stressors.  In this regard, 
two such individuals (and their 
addresses) were identified by the veteran 
in a submission to the RO in January 
1997.  

As well, the veteran must be notified 
what specific portion of any needed 
evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO should 
also advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession, including 
the entire the June 1997 letter from the 
USASCRUR and all attachments thereto.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must contact the veteran in 
writing and request that he furnish 
further clarifying data with respect to 
each of his claimed stressors, including 
any claims pertaining to combat service, 
to which he was allegedly was exposed 
while in Vietnam and that led to the 
onset of his PTSD.  Each incident must be 
more fully described with the dates of 
any and all incidents to within seven 
days if possible, the types and locations 
of the incidents, the full names and 
service numbers of any other persons 
present, the persons wounded or killed, a 
detailed description of events, and any 
other identifying information.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible.  The veteran is 
hereby notified that without specific 
details adequate research for verifying 
information cannot be conducted.  

3.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals and/or 
institutions which have examined or 
treated him for a PTSD from April 1971 to 
the present.  Included therein must be 
the names and addresses of all 
correctional facilities where he was 
incarcerated so that complete records may 
be obtained.  In addition, the 
approximate dates of any such examination 
or treatment  must also be listed by the 
veteran.  

Upon receipt of such information, the RO 
must attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  
In particular, a complete set of 
examination and treatment records from 
the Mount McGregor Correctional Facility 
in Wilton, New York, and any other prison 
noted by the veteran, should be obtained 
for inclusion in the claims file.

Regardless whether the veteran responds 
to the aforementioned request for 
information as to his medical providers, 
the RO must attempt to obtain any and all 
pertinent records of VA medical treatment 
compiled at any VA facility, including, 
but not limited to, all treatment or 
counseling notes compiled at the Vet 
Center in White Plains, New York.  Once 
obtained, those records must be made a 
part of the veteran's file.  

4.  Upon receipt by the RO of clarifying 
data from the veteran as to his inservice 
stressors, the RO must contact in writing 
the National Personnel Records Center 
(NPRC), the National Archives and Records 
Administration (NARA), and the USASCRUR 
in an attempt to obtain data to verify 
the veteran's stressors.  To the extent 
feasible, a review should be undertaken 
of morning reports, brigade records, 
staff daily journals, after action 
reports, and operational reports-lessons 
learned, all for the purpose of 
requesting that data be obtained to 
confirm the existence of the veteran's 
inservice stressor(s).  It is of 
particular importance to obtain for 
review, the 1970 and 1971 unit histories 
of the 557th Engineer Company and the 
operational reports-lessons learned for 
the 29th General Support Group for 
quarterly periods throughout the period 
from June 1970 to April 1971.  Once 
received, such documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
veteran's claims folder.

5.  Following receipt of any additional 
data from NARA, USASCRUR, and/or NPRC, as 
well as the completion of any additional 
development suggested by the any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any inservice stressful event(s), 
verified by the data on file.  If no 
stressor is verified, the RO should so 
state in its report.  In addition, the RO 
must also determine separately whether 
the veteran engaged in combat with the 
enemy during his period of service in 
Vietnam.  The report and or determination 
relating to each of the foregoing must 
then be added to the claims file.  

6.  Thereafter, if any claimed in-
service stressor is independently 
verified or is otherwise accepted as 
factually related to combat (see 
38 U.S.C.A. § 1154 (West 2002)), then 
the veteran is to be afforded a VA 
medical examination by a psychiatrist.  
If a stressor is not independently 
verified no examination is in order.  
The purpose of any examination is to 
ascertain the nature and etiology of the 
veteran's claimed PTSD.  The claims 
folder in its entirety is to be 
furnished to the examiner for use in the 
study of this case.  The examination is 
to review the veteran's history and 
current complaints, as well as conduct a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

Following the examination the 
psychiatrist is to address the following, 
with full supporting rationale:  

Does the veteran have PTSD that 
meets the diagnostic criteria 
in the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that PTSD is the result of 
any independently verified 
inservice event(s)?  Such 
discussion must include the 
examiner's opinion as to the 
presence or absence of linkage 
between current symptoms of the 
veteran and any verified 
stressor(s).  

Use by the examiner of the "at 
least as likely as not" 
language in formulating a 
response is required.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
examination for any and all needed 
action.  
8.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD on the basis of all 
the evidence on file and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000); 38 U.S.C.A. § 1154 (West 2002); 
and the provisions of 38 C.F.R. 
§ 3.304(f), as in effect prior to and on 
and after March 7, 1997.  See 64 Fed. 
Reg. 32807 (1999).  If the benefit sought 
on appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
which should include a summary of the 
evidence and the law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



